United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-20460
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALVARO RIOJAS,
                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-95-CR-142-6
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Steve Baxley, court-appointed attorney for Alvaro Riojas,

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).       Riojas has filed a

letter stating that he does not object to the motion to withdraw.

Our independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.       Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.